In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00006-CV

LAURIE B. GRADY, Appellant                 §    On Appeal from the 153rd District Court


V.
                                           §    of Tarrant County (153-290822-17)

NATIONSTAR MORTGAGE LLC, AND
U.S. BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR SPECIALTY                   §    September 3, 2020
UNDERWRITING AND RESIDENTIAL
FINANCE TRUST MORTGAGE LOAN
ASSET-BACKED CERTIFICATES, SERIES
2006-BC5, Appellees                        §    Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the trial court’s

judgment is affirmed in part and reversed in part. We reverse that portion of the trial

court’s judgment on Appellant Laurie B. Grady’s Texas Finance Code Section
392.304(a)(8) claim based on the second Rule 736 proceeding and remand that claim

to the trial court. We affirm the remainder of the trial court’s judgment.

      It is further ordered that each party must bear their own appellate costs.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr